      Case 1:17-cv-09922-CM-SDA Document 698 Filed 07/13/20 Page 1 of 3

                                                                                        Paul J. Skiermont
                                                                                            214.978.6604
                                                                         pskiermont@skiermontderby.com



                                                                                          1601 Elm Street
                                                                                                Suite 4400
                                                                                      Dallas, Texas 75201
                                                                                        T: + 214.978.6600
                                                                                        F + 214.978-6601

                                                                                     skiermontderby.com


                                           July 13, 2020

VIA ECF

Hon. Colleen McMahon, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

       Re:     Ferring B.V., et al v. Serenity Pharm., LLC et al., C.A. 17-9922-CM-SDA

Dear Chief Judge McMahon,
       We write in response to the Court’s request during trial for the parties to provide additional
information regarding the status of the proceeding in the Hague involving EP1689419 (“EP
419”)—the European counterpart of the patents-in-suit.
       EP 419 is not yet granted. After the European Patent Office (“EPO”) issued a
communication in February 2011 confirming that it intended to grant the patent, Ferring started
proceedings claiming inventorship in and ownership of EP 419. The EPO halted the prosecution
of EP 419, and under the EPO’s rules, EP 419 will not proceed to grant as long as such entitlement
proceedings are kept pending before a national court. (Exhibit A, Decl. of Bas Berghuis van
Woortman, ¶ 2.)
       Specifically, Ferring brought several claims against Counterclaimants before the District
Court of the Hague, including, inter alia:
       Primarily: (a) declare in law that Norgaard is the inventor of the subject of EP 419 and
       related applications; (b) declare in law that Dr. Fein is not the inventor of the subject of EP
       419 and related applications;
       in the alternative: to declare in law that Norgaard and Senderovitz are co-inventors of the
            subject of EP 419 and related applications;
       in the second and final alternative: declare in law that Norgaard is the co-inventor of the
       subject of EP 419 and related applications, or at least that Norgaard and Senderovitz are
       co-inventors thereof.
(Exhibit 1 to Berghuis Decl., Translation of the Hague decision, ¶ 4.1 (emphasis added).)
      Case 1:17-cv-09922-CM-SDA Document 698 Filed 07/13/20 Page 2 of 3


July 13, 2020
Page 2

        On March 12, 2014, a panel of three judges in the District Court of the Hague dismissed
all of Ferring’s claims. Specifically, the District Court of the Hague upheld the inventorship of Dr.
Fein and found that Dr. Norgaard and/or Dr. Senderovitz could not be deemed as the inventors of
EP 419 and related applications. (Ex. A, ¶ 3; Ex. 1 to Berghuis Decl. ¶¶ 6.11-6.33.) In rejecting
Ferring’s arguments that Norgaard alone or Norgaard and Senderovitz together were the actual
inventors or the claimed subject matter, the Hague court considered multiple rounds of
submissions and evidence from Ferring—including some of the same evidence at issue here. (Ex.
1 to Berghuis Decl., ¶¶ 3.16-3.21; 4.3; 6.11-6.33.)

       Ferring appealed the decision and after a hearing on September 13, 2018, a decision from
the Hague Court of Appeal was expected on October 29, 2019. (Ex. A, ¶ 4.) However, before any
decision was rendered, Ferring requested that the case be reopened, and submitted extensive
alleged evidence to the Hague Court of Appeal regarding U.S. proceedings, regardless of its
relevance to the subject matter of EP 419. (Ex. A, ¶ 5.)

        On July 1, 2020, a hearing was held before the Hague Court of Appeal to address certain
evidence submitted by Ferring related to the U.S. proceeding before Judge Castel concerning
patents and subject matter unrelated to EP 419. (Ex. A, ¶ 6.)
        Last week, Ferring’s counsel Ms. Bourke represented to the Court, that “[t]he appellate
court in the Netherlands has already taken into consideration the findings of Judge Castel and the
evidence presented in that trial, and at the hearing on July 1st, they indicated an interest in taking
into account the evidence presented in this trial and Judge McMahon's decision.” (July 9, 2020,
Trial Tr. 516:12-16.) Those representations are inaccurate. (Ex. A, ¶¶ 8-12.)
        Contrary to Ms. Bourke’s representations regarding Judge Castel’s findings, the Hague
Court of Appeal has not yet decided what affect, if any, Ferring’s submissions from the trial before
Judge Castel will have on the EP 419 proceeding. Indeed, the July 1 hearing before the Hague
Court of Appeal addressed whether that court will even find Ferring’s new submissions from the
trial before Judge Castel to be relevant for the EP 419 proceedings. (Ex. A, ¶ 9.) The sole reason
for the Hague Court of Appeal’s consideration of Judge Castel’s decision was because Ferring
unilaterally submitted it to the Hague Court. And, the Hague Court has not yet determined the
relevance of Judge Castel’s decision to the decision regarding EP 419—which is unrelated to the
Ferring patents before Judge Castel. (Ex. A, ¶ 12.)
        Further, contrary to the representations of Ferring’s counsel, the Hague Court of Appeal
has not provided any indication that it was interested in the current trial or this Court’s forthcoming
decision—it has not asked the parties to submit any evidence related to this proceeding, nor has it
inquired into the expected timing of this Court’s decision. Instead, the Hague Court of Appeal
apprised the parties to expect its decision on October 20, 2020. (Ex. A, ¶ 10.)
       Notably, the Hague Court of Appeal is a highly specialized patent court—the only court in
the Netherlands that addresses patent cases in appeal—and it is responsible for all patent cases in
the Netherlands. The Hague Court was also the first jurisdiction in which Ferring challenged Dr.
       Case 1:17-cv-09922-CM-SDA Document 698 Filed 07/13/20 Page 3 of 3


July 13, 2020
Page 3

Fein’s inventorship, and therefore in terms of Private International Law it is the ‘court first seized.’
(Ex. A, ¶ 11.) Ferring commenced its inventorship challenge to EP 419 in 2011, before any of the
proceedings began in the U.S., including the 2012 case resolved by Judge Castel, as well as the
current case. The Hague Court of Appeal did not make any reference to taking into consideration
the decision that will issue from the current trial. Instead, the July 1 hearing concerned what
relevance, if any, the proceeding before Judge Castel has on the EP 419 proceeding. There was no
suggestion at the July 1 hearing that the Hague Court of Appeal is interested in the current trial.
(Ex. A, ¶ 11.)
       We remain available should the Court require additional information.




                                                                       Regards,

                                                                       s/ Paul J. Skiermont

                                                                       Paul J. Skiermont
